Title: To George Washington from Wakelin Welch & Son, 18 August 1789
From: Wakelin Welch & Son
To: Washington, George



London the 18 Augt 1789

Govr Morris did us the honr of delivering your Excellencys Letter himself, we were made very happy by having such an Oppo. in conversing with a Person of his Sensibility, if any thing

in our Power had offerd, of rendering him the least Service, we assurd him he might command us. His stay in London will be but short, as he purposes of returning to France very soon, from whence he has but just arrivd, the Commotions there he was witness to, but thinks the reports here were much aggravated tho bad is the best.
A Parcell of Books has been sent us, addressd to your Excellency, wh. we were going to forward, by a Maryland Ship but in consulting with Mr Morris, he recommended the Conveyance by New York, we have therefore agreeable to the inclosed rect, shipd them, onboard the Cruger, Capt. Talbutt; the Freight & Charges therein £—10/6 we have paid—these Books we imagine came from Mr Young, but no Letter accompanied them—Mr Morris has Letters for Mr Young, but he understands he is abroad, & therefore has not had it in his Power, to deliver them. We are your Excellencys Much Obligd & Most Obed. Servt

Wakn Welch & son

